Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 4 July 1996.
Statement by the President
Ladies and gentlemen, a year ago exactly, we heard the news of the fall of Srebrenica. The inhabitants of Srebrenica were trusting in the fact that in April 1993, as you will remember, their town had been declared a UN safe area. They were bitterly disappointed when the Serb forces, under the command of General Mladic, took the town in July 1995.
In front of the United Nations soldiers, the Muslim men were then separated from their families and the women and children driven from the town. Since then, some 8000 people have been reported missing. They have probably been killed. It is now up to the investigations which are under way to establish the facts of the matter, amid the horrors of the mass graves. The massacre at Srebrenica is one of the most dreadful of the war in Bosnia - sadly, one among many others.
The international community cannot rest until the facts of the massacre have been established and those guilty have received the punishment they deserve. We owe that to the victims of Srebrenica and their families. We owe it to justice, which the tribunal in The Hague is seeking to dispense.
I would ask you, ladies and gentlemen, to join me in paying tribute to the victims of the massacre at Srebrenica by observing a minute's silence.
(The House rose and observed one minute's silence)
Madam President, on a point of order. I occupy room 238 in IPE 2, from which I normally have the pleasure of observing the French countryside. However, I find that I now face a wall of concrete, about which the Quaestors appear to know nothing. Could you tell us whether all the other inhabitants of the second floor are to be subjected to this on a permanent basis, or would you recommend that we move to Brussels until we have a chance to have offices that again return us a view of the French countryside?
I have visited one of these offices myself, Mr Spencer, which as you say have practically been walled in. I think it is absolutely terrible. You ask if there are many offices in a similar position. Those on the first and second floors are affected, but the ones above do have a view. I think we need to investigate the matter, and I was intending to raise it at this evening's meeting of the Bureau.
I cannot say any more than that at present, but I entirely share the feelings experienced by yourself and other Members in the same situation.
Madam President, on a point of order. I just wish to say that I have had the same experience. Members of this House are kept in the dark and covered with manure like mushrooms, and it is about time it stopped! I have no daylight in my office and it is an appalling insult!
I have just said what I think of the matter, and you have heard that I share the same feeling. We shall have to see what can be done.
Madam President, on a point of order. I beg the indulgence of yourself and the House to ask you, Madam President, on behalf of this Parliament, to express our outrage at the capitulation by the British Government, the Royal Ulster Constabulary and the security forces in Northern Ireland in the face of Orange Order mob rule; also to express our outrage at the first bombing to take place in Northern Ireland in the last two years, which took place at the weekend. Fortunately, there were no fatalities. Furthermore, to express our outrage at the running down of a Catholic man by an RUC armoured vehicle during a peaceful protest in the city of Derry; to condemn the use of over 4, 000 plastic bullets by the Royal Ulster Constabulary against Catholic and nationalist people, as against 150 plastic bullets used by the RUC against the Orange Order when it flouted the rule of law; to express our outrage at the burning-out and the running-out of their homes of Catholic and nationalist families in Belfast and Derry whilst the security forces stood by; and call on all parties to get back to inclusive talks to ensure that we can restore not only the peace process but justice, equality and fair treatment for all citizens.
It is an absolute disgrace the way that the RUC, the British army, the British Government and the Orange Order have decided that they are definitely going to make the six counties in the north-east of Ireland a Protestant State, an Orange State, for an Orange people, and forget about the human and civil rights of the nationalists and Catholics who are living there.
I naturally note what you say, Mr Crowley. You will appreciate that we cannot start a debate now. As you know, this very serious situation will be examined in due course at this part-session. I would ask you please not to start a debate on the subject by means of a point of order. You will have ample opportunity to state your views, for example on Wednesday morning when the Irish presidency presents its programme.
Madam President, I am not going to make this into a debate but since the question has been raised, I want you to confirm that it will be on the agenda and that we will have a statement from the presidency. Northern Ireland is demonstrably ungoverned and may be ungovernable under the present structures. The citizens of that state do not have equal rights.
Yes indeed, Mrs Ahern, that is what I said.
Order of business
The next item is the order of business.
The draft agenda has been distributed and the following changes have been made or proposed to it.
(The President read out the changes made to the agenda for Tuesday)
Madam President, ladies and gentlemen, I should like to stress that I am keeping to the agreement reached by the Conference of Presidents concerning the declarations to be made, and we in the Conference instructed a working party to try to produce a text on which a consensus can be reached.
This is not exactly what has happened, but the objectives we are pursuing are still vitally important for this House, which has come under attack so often, particularly in recent times. I think it is absolutely crucial for the credibility of the House that we should reach a decision this week. As we see it, there is just one small problem left to clear up, which is that we need to define - and this is something the Bureau can do - exactly what constitutes a gift or benefit. I think the House can reach a consensus on this. Indeed, as we have seen in various Member States, including my own, it is easy to reach agreement on the principles governing declarations of assets, but far more difficult to put them into practice. We think the Bureau has an important role to play here in defining the text.
It should also be possible to settle the issue of gifts and benefits very quickly - before the end of the year, in our opinion. In any event, I should like to confirm that we intend to stand by this agreement and that we are determined to reach a consensus. I think we should be able to adopt the text by a majority of more than 314 votes this week, on the understanding that the Bureau is to be instructed to produce a definition, which will be important when it comes to applying the agreement. This need not involve a delay, it is simply a precaution, and we really do feel that it is extremely important in the present circumstances for Parliament to reach a decision this week. I am taking a risk in proposing this, but I am convinced that we have to do everything we can to protect Parliament's credibility when it comes under attack. Various people in this House have been working hard for years to win greater power and influence for Parliament, and I think this has to go hand in hand with working to improve our image. That is why I think we have to decide to vote on the text this week.
I would remind the House, if need be, that at this stage we are voting on the agenda. Let it be clear, therefore, that there is no question of opening a debate on the substance of the matter. Mr Martens has just explained why he wished this item to be reincluded on the agenda for this part-session. I have several requests to speak from group chairmen, and I think it is important for them to be able to state their views.
As you know, the eyes of the media are upon us. We are dealing with a very sensitive issue. I shall therefore give the floor to Mr de Vries, who has asked to speak, then Mrs Green and Mr Puerta. Clearly, we are not opening a debate, but I think that before voting on whether or not to reinclude this item, it is essential for the group chairmen to express their views.
Madam President, the House has spoken on behalf of the people of Europe in repeatedly calling for greater transparency in the operation of the European institutions, which are all too often seen as dark, secretive bodies, sometimes unfairly, but often also with a grain of truth. But if we want the Commission and the Council to be more transparent, we must also be prepared to make the workings of Parliament equally so, and an important element here is transparency in Members' financial interests. My group feels it is vital that we should vote on the Ford and Nordmann reports this week, and we support the Christian Democrats' proposal on the subject. But let me warn you: we are prepared to help the Christian Democrats obtain the majority they need to amend the Rules of Procedure, but not if it means sacrificing the principle that there is, and must remain, a ban on accepting gifts.
There is absolutely no reason why this House should allow Members to accept gifts, and if we instruct the Bureau to draw up a definition of what constitutes a gift, it must take account of the spirit and the letter of the Rules of Procedure we adopt. What is banned is banned, and the only possible exceptions, as far as I am concerned, are bunches of flowers and cups of coffee.
(Applause)
Madam President, I should like to thank Mr Martens for reiterating his personal commitment to the agreement made by the group leaders to ensure that the Nordmann report passes through this House before the summer recess. I would also remind the House that agreement by the group leaders included an absolutely clear commitment that Members should refrain from receiving gifts, payments or benefits. It is important that the House understands that. It is important that the House understands the crucial nature of getting that agreement through this House if we are to demonstrate the transparency which Mr De Vries spoke about.
My group will support putting the Nordmann report on the agenda as long as it is clear that, as far as we are concerned, that agreement holds. Last week it was not so clear as far as the Group of the European People's Party is concerned. Mr Martens has expressed his desire that it should hold. We will support him by putting our votes behind the clear commitment made by the group leaders earlier this year.
Madam President, with the same degree of seriousness and commitment as the other group chairmen, I wish to express the concern of my group at the way in which the Nordmann report is coming before plenary.
In our view, it is clear that the circumstances have not changed since last week. I would remind the House that the Conference of Presidents decided by a majority to withdraw the Nordmann report on Thursday afternoon. And it did so because the amendments that were to be presented raised serious problems regarding the gifts and benefits that Members would be able to receive. We did not agree beforehand, and we expressed our concern in the meetings of group chairmen or deputy chairmen that the formulas being used - whereby support in terms of staff or material would be permitted, though that support would have to be declared on the register and transparent - were very dangerous, notwithstanding the traditions of certain Member States in the regulation of this matter. Our opinion has not changed.
We believe that this amendment - which some people now wish to interpret, and which leaves the distinction between gifts and privileges to the discretion of the Bureau - is extremely confused. I agree with the other group chairmen that there is a need to ensure complete transparency in the eyes of public opinion, that demagogy should not be permitted, and that the credibility of Parliament must not be undermined. And it is for precisely this reason that - in the same good faith as the other group chairmen, but on the basis of a different opinion and decision - we shall oppose the reinclusion of the Nordmann report on Tuesday's agenda, with a view to its possible adoption.
Madam President, the Greens in Parliament are certainly in favour of debating the Nordmann report, provided that it is done with great frankness, such as we have already heard from Mr de Vries. Mr Martens came close, but he was still not entirely open. He said that he wanted to keep to the agreement reached in the Conference of Presidents, an agreement we thought was a minimalist approach, but which has now been thrown open by an amendment from the Christian Democrats. If the question is whether we agree that we should deal with this issue, then the answer is certainly yes, as far as the definition of gifts and so on is concerned, but it means that Mr Donnelly's amendment on behalf of the PPE Group which refers to gifts which are not likely to influence Members' views should be withdrawn, otherwise the situation will become as unclear as before.
Madam President, I also wish to say that our group is in favour of the Nordmann report being debated during this part-session. Nevertheless, I should like to point out that we are only having to discuss the reinclusion of this report because the Conference of Presidents decided by a majority to remove it from the agenda, and that our group did not vote in favour of its removal - a decision which was adopted by a simple majority of the Conference of Presidents.
The supposed conscience of the people of Europe is frequently invoked in this Chamber, as it was a short while ago. The fact is that the peoples of the various Member States expect their elected representatives, and especially those in the European Parliament, to adopt clear and transparent rules governing their own conduct.
How can we fail to note the fear of a great many of our colleagues at the adoption of these simple rules, rules which concern the declaration of assets? It is not a question - it should be emphasized - of referring to national legislations. The European Parliament is capable of adopting these rules. Certain colleagues do not wish their income to be transparent; they do not wish gifts to be prohibited. Our group is in favour of maximum transparency, since in order to be beyond reproach, elected representatives must adopt clear rules on these matters, which are very important in the eyes of public opinion.
Madam President, the Union for Europe Group, like the Europe of Nations and PPE Groups, voted in the Conference of Presidents to maintain the Nordmann report on the agenda. We shall therefore remain consistent with that vote: we shall vote for the reinclusion of the report, because we too are in favour of complete transparency on this matter, whereas the amendment that was proposed introduced an element of doubt. We are thus in favour of transparency, without indulging in demagogy of any kind, and I therefore believe that it is right that the Bureau should exercise a kind of moral authority in deciding what should or should not be termed a 'gift' .
Furthermore, the solution proposed by Mr Martens does no more than make explicit what was implicit. Indeed, I recall that when we entrusted the task of mediator to Mr Cot, he himself proposed that it should be the Bureau which determines what constitutes a 'gift' and what does not. Consequently, our group has absolutely no hesitation - quite the opposite - in voting in favour of the reinclusion of the Nordmann report on the agenda. We hope that this report secures the 314 votes required and is adopted during the current part-session.
Madam President, it goes without saying that our group is ready to debate and adopt the Nordmann report. However, in accordance with the procedural agreement reached by the group chairmen, we wish to vote on the compromise text without amendment. What has really confused matters is the amendment tabled by members of the PPE Group, in which the possibility of Members of Parliament receiving gifts is recognized. Let us hope that we have misunderstood it.
In any event, whilst we are in favour of the Nordmann report being debated, we shall refuse to allow the fundamental nature of the report and its conclusions to be changed by such amendments, which ultimately recognize the possibility of Members receiving gifts - which is not what my group wishes at all. Matters must be made clear, and not complicated by last-minute amendments.
Madam President, the rapporteur wishes his report to be reincluded on the agenda, not from personal vanity, but in the firm belief that postponing the debate on the report again would give the impression that the European Parliament is incapable of amending its Rules of Procedure to ensure the increased transparency that is essential.
Consequently, I should like to indicate my personal readiness to work for a compromise. In the Rules Committee, we made progress towards a consensus. And we did so whilst remaining faithful to the guidelines drawn up by the working party set up for this purpose.
The amendment, or compromise, referred to by Mr Martens implies either that new amendments will be tabled, or that a compromise formula will be proposed to the House in the form of an oral amendment at the time of the vote on Wednesday, if the report is replaced on the agenda.
I believe that the correct procedure is to agree on a text which will secure an absolute majority of 314 votes. This implies that the text should conform to the spirit of the working party's conclusions: in other words, restoration of the ban on gifts and benefits, and provision for referral to the Bureau - if necessary - of the detailed points of implementation to which these rules may give rise. However, this provision for referral to the Bureau must not seem to negate immediately what has just been adopted.
This, Madam President, is the spirit in which the rapporteur wishes to continue his work - with total readiness, I repeat, to reach a compromise, and recalling the words of France's most radical-socialist king: ' Paris is certainly worth a mass' .
(Parliament agreed to the request)
Madam President, I think that all Members will have read in their respective national presses the decision by the US administration to ban from American soil a Canadian company in application of the Helms-Burton Act reinforcing the embargo against Cuba. I think that this decision, apart from the protests which it has led to, could also affect large numbers of European companies. May I remind you that 45 % of trade with Cuba is carried out by European companies.
I think that at various times we, in the European Parliament, have already demonstrated against the embargo on Cuba and all measures taken to enforce that embargo, both the Torricelli Act and the Helms-Burton Act. I think that once again we cannot stand by without reacting against this measure by the United States.
Of course, the Council is meeting today, Monday, and is examining this situation and I would like to draw their attention to this novelty, as we might say. I therefore think that on behalf of my group it would be important to introduce a Council declaration on this matter. I know that our agenda for today's business is extremely overloaded. But I do think that we should do all we can and should call upon the Council to make this matter a special priority. If we leave this until later on, our September part-session, for example, we might miss the opportunity of getting the Council to do something.
That is why I do not think that we can leave this matter until later on.
Would you agree, Mr Novo, to this important question being covered in the statement by the presidency on its programme, or do you wish to have a separate statement?
Madam President, I think that our group could accept this suggestion by the presidency as long as the Council declares at this time that it will include this matter in the discussions for Wednesday. If that is the case I am entirely in favour but if it is not I think that we should deal with the question as a separate issue.
Very well, Mr Novo, we shall forward Parliament's wishes to the Council. There are no objections to dealing with the matter in this way, and so we shall proceed accordingly.
Madam President, to be quite honest, this is because Mr Galeote has an unexpected and very urgent engagement elsewhere.
As you know, Mr Martens, it is possible for rapporteurs to arrange deputies for themselves.
Madam President, I would ask the House to accept Mr Galeote's apologies. His engagement is something which has come up quite unexpectedly. We would therefore ask that the item be removed from the agenda or postponed.
Madam President, if the PPE Group were really so interested in postponing this report, it would present its reasons to the House. As we do not know its reasons, my group will vote against the request.
Madam President, I am in favour of it being postponed, provided it comes back on a Friday morning as the last item on the agenda!
(Parliament decided to keep the report on the agenda)
Madam President, I wanted to raise something on Tuesday's agenda - not to change the agenda but to ask for clarification from you. We have the discussion on Tuesday morning on the Commission's information policy regarding BSE (mad cow disease). There was an absolute demand from the Conference of Presidents that Mr Santer himself should address the plenary on this matter because this is not an issue for the agriculture Commissioner but concerns the Commission policy on information. Could you please inform us whether it will be Mr Santer?
I can tell you straight away, Mrs Green, that in view of the importance of this issue, which we all appreciate, both Mr Santer and Mr Fischler will be present.
Welcome
Ladies and gentlemen, I should like to welcome a delegation from the Japanese Diet, who have taken their seats in the Official Gallery.
(Loud applause) This delegation consists of members of the House of Representatives and the House of Councillors, and is led by the former Prime Minister of Japan, Mr Tsutomu Hata.
Our Japanese colleagues, who have our warmest greetings, are in Strasbourg today to take part in the seventeenth interparliamentary meeting between the European Parliament and Japan, co-chaired by Mr Bertel Haarder, chairman of the European Parliament delegation.
On behalf of all Members of the House, I sincerely welcome you to the European Parliament, and I hope that our work together will be extremely successful.
(Applause)
Major-accident hazards involving dangerous substances
The next item is the recommendation for second reading (A4-0224/96) from the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council (C40222/96-94/0014(SYN)) with a view to the adoption of a Council Directive on the control of major-accident hazards involving dangerous substances (rapporteur: Mr Bowe).
Madam President, before I begin I should like to say that I come here as the rapporteur on this report at second reading. I took it over at the beginning of this Parliament, a lot of the work on it having already been done by a colleague of mine, Claude Delcroix. Before I go on to talk about it, I should just like to express my thanks for the work that was done by Mr Delcroix in the last Parliament and say that a great deal of the work that I offer you today and that Parliament has done was achieved under his guidance. We owe him a debt of gratitude.
We have in front of us a directive up for a third revision, it having been thought necessary to review it in the light of experience, technical progress and operating knowledge. We should not underestimate just how important this directive is. Far too often many of the installations which this directive is designed to safeguard, operate quietly and unobtrusively without people realizing the great dangers that they pose. It is only when something goes dramatically wrong - serious explosions or fires and people injured or killed - that we realize how important this legislation is to ensure the safety of the people of Europe and that our industry can operate not just economically and profitably but also safely.
The common position before us today is generally one which Parliament would agree with. It does not alter the general structures of the proposal. In fact it has certainly been improved by the addition of some of Parliament's amendments from first reading. But there are some areas where we believe that acceptance of some more of Parliament's amendments might improve the text further. We therefore offer the Council and the Commission second reading amendments to make improvements in the following areas. Firstly, we object to the scope of the directive being diminished by granting exemptions from obligations such as the safety report, the emergency plans and the provision of information to the public. We feel that seriously weakens the directive and should be improved. Secondly, we are concerned that certain installations are excluded from the directive, particularly military establishments, land-fill sites and certain intermediate storage areas such as those in rail depots, docks and other places. We feel further work should be done in that area. Thirdly, we feel that there is a lack of clarity with regard to the time limits to conform with the provisions of this directive and that insufficiently binding obligations are placed upon certain operators to ensure that they are fully adhering to the provisions of this directive within appropriate time-scales.
In addition, there is the issue of land-use planning. As a principle, this has been weakened within the directive as compared with first reading, just when the problems of urban sprawl and the growth of cities around these dangerous and hazardous sites are becoming acute. We feel it is important that we, the Council and the Commission go back and re-examine these issues and ensure that the ordinary development of cities and towns does not threaten or create new dangers. It is also essential that there is proper public participation and that the public is informed and given full information about the planning and licensing procedures for these sites and for new installations in particular. We placed particular emphasis on this at first reading and we do not feel that enough of our concerns have been taken up by the Commission and the Council so far within the proposal.
There are a number of other technical issues with regard to harmonization of certain reporting criteria and harmonization of certain aspects of the inspection of these installations. However, we recognize that this is the kind of legislation which grows incrementally, as it is now moving on to its third reading. It is legislation which grows as we learn of the greater dangers that are occurring around us, and which we would expect to see grow, perhaps as a result of future revision in years to come. However, that does not in any way exempt the Commission or the Council from guaranteeing the safety of the people living around these dangerous chemical sites and other dangerous, large installations that have the potential to create such cataclysmic damage.
We would therefore appeal to the Commission and the Council to examine again this proposal and take on board more of Parliament's amendments to ensure that we continue to lead the world. We have been leading the world and are proud to lead the world in chemical plant safety and protecting public health and the safety of our citizens. We feel that is what should be being done now and into the next century.
Madam President, ladies and gentlemen, we recently celebrated the twentieth anniversary of the Seveso disaster. This major accident occurred in 1976. Since 1982, there has been legislation in the European Union on the major-accident hazards of certain industrial activities. Minor amendments to this legislation were made in 1987 and 1988. As the Commission has ascertained, the provisions of this legislation - especially as regards the technical aspects, the prevention and tackling of accidents, and emergency plans - have proved very successful. Nevertheless, they have not managed to prevent some 130 accidents from occurring since 1982. In the past, the legislation has affected some 1866 undertakings.
Following repeated requests from Parliament and the Council, technical progress and the benefits of more than ten years' experience of the existing legislation have led to the submission of the text that we are discussing today at second reading. It is not simply a question of the revision of the 1982 directive but, in substantial areas, of a completely new directive, as well as an entirely new approach. Mr Bowe, as rapporteur, has already said something on this point.
In our view, the protection of people and the environment in the vicinity of potentially dangerous installations must be improved further. The top priorities are to prevent major accidents involving dangerous substances and, should such an accident occur, to limit its consequences for people and the environment. Our group supports this goal fully and absolutely. However, I have doubts that we are achieving it. These doubts are fed by the hitherto inadequate level of transposition and implementation of the directive in the Member States, as well as by certain basic considerations.
I believe that it is important to bring this directive into line with other legislation on the same subjects. I therefore welcome the fact that, in its common position, the Council has finally taken on board some of the criticisms repeatedly made by Parliament - and, in particular, my group - in the sense that the content in at least some of the areas been brought into line with the provisions of existing directives. This includes the definition concerning the IPPC directive. Also in line with the IPPC directive, requirements for operators to provide information have been introduced. The rules concerning the provision of information have been brought into line with those contained in the existing directive on free access to information on the environment.
My group is therefore opposed to some of the amendments which have been tabled, which might call this consistency into question. However, the main problem concerns the following: as yet, the Commission has failed to submit to Parliament appropriate proposals for the annexes, although, according to Article 9 regarding the security reports to be drawn up, these criteria have to be established. I regret the fact that they have not been submitted on time. I questioned the Commission on this matter in committee, but I did not receive a reply. Parliament and the Council are excluded from this decision: it is a matter for the Commission alone. I therefore greatly regret the fact that Parliament has not been included in this regard.
Madam President, ladies and gentlemen, after seventeen months, the proposal for a directive concerning the revision of Directive 82/501, the so-called Seveso Directive, on the major-accident hazards of certain industrial activities, has returned to the House for second reading.
We can only welcome the common position adopted by the Council, in that it reflects the basic thrust of the proposals made by Parliament at first reading, striking a satisfactory balance. Certain aspects could of course be developed further, especially those relating to the definition, at Community level, of the essential provisions to which inspection systems adopted by the Member States must conform, and to the adoption by the Member States of the measures needed to ensure adequate training for those who draw up external emergency plans, those who take decisions in the case of serious accidents, and for workers, contractors and subcontractors at high-risk establishments.
Despite agreeing on the need to define the concept of major-accident hazard, for which there still exists no definition, we do not regard the rapporteur's proposal as satisfactory; moreover, we are strongly opposed to the inclusion of military establishments in the scope of this legislation which, it should be remembered, must respect the principle of subsidiarity.
What is more, the rigid timescales proposed in the amendments rejected by the Council could hamper industrial activity and production still further, without achieving the desired results.
Lastly, I believe that this directive must be finalized and implemented in the Member States as soon as possible, in order to improve the systems available to industry and to the competent authorities - limiting the risk of accident hazards and simplifying the criteria for implementation - thereby making it more responsive to industrial change.
Madam President, at one time it would have taken a major disaster like Bhopal or Basle for this directive to be amended, but this time, I am glad to say, the revision is not the result of any serious accident.
I think the Commission's proposal is sound, but there is still room for improvement, and it is now up to Parliament to put forward amendments to consolidate it. Having heard what the rapporteur has had to say, not just today but over recent months, I can tell you that the Liberals will support all the amendments he has proposed. I shall not go through them all, particularly on such a hot afternoon, but I would like to mention nuclear and military installations and storage facilities. The Liberals feel that it can only improve public safety if such installations are covered by the directive, and I therefore do not understand why Mrs Baldi says that for reasons of subsidiarity, military installations should not be covered, since they face the same risks as similar civilian installations. It seems inconceivable to me that the second should be covered, but not the first. And if we look at nuclear power plants, it is clear that although radioactive hazards are already regulated by the Euratom Treaty, the other hazardous substances found at nuclear installations need to be covered by the directive for the sake of public safety. We are therefore happy to vote for the amendments, and we would ask the Commission to support them, since they are designed solely to provide better protection for the public against the risks presented by concentrations of dangerous substances, particularly in urban areas.
Madam President, first of all I should like to congratulate Mr Bowe on his report and to say that I agree with him that we are moving in the right direction.
However, Madam President, bearing in mind our experience in Greece - where not so long ago we nearly had another Seveso at Perama - I do have three things to say.
Firstly, this directive focuses on loss of control of the chemical process involving dangerous substances, on loss of control during operations. But that is not enough. Accidents, for example fire or leakage originating from a physical rather than a chemical cause, can occur even just in the simple storage of dangerous substances, and we should also have taken account of instances of that sort and inserted a reference to them. That is the first problem, I think.
Secondly, very rightly, and following pressure from Parliament, the directive makes reference, at last, to land use planning. That is for the future. However, there are already cases - Perama, which I have mentioned, is one - where installations are close to housing, where everything is all mixed up together. Ought we not to be thinking of measures to encourage separation, of getting certain activities removed? Something must be done, because certain areas are nothing but bombs waiting to go off. I have mentioned Perama, and there are others.
Thirdly, I think that Mr Bowe will agree that toxic waste and ordinary waste are not the same thing. I think that we should have made that distinction in the directive and referred to toxic waste rather than just waste.
Mr President, I support Mr Bowe and his report and the amendments tabled by the Committee on the Environment, Public Health and Consumer Protection. I totally disagree with Mrs Baldi. It would appear that she is basically a spokesperson for the military and for industry. Parliament has a duty to support what the Environment Committee is proposing. It has a duty to increase the safety of citizens facing dangers posed by the concentration of hazardous substances in the atmosphere, particularly in urban areas. Parliament's duty should first and foremost be to the citizens, not to industry or the military.
I support most of what other speakers have said regarding the twenty years since Seveso and also what have we learned from the Sandoz disaster. It is completely unacceptable that the military or landfill or any of these things should be exempt. Also, I would support Mr Bowe on public participation. That is vital.
I come from Ireland where a recently published report by the Cork University Hospital - one of the two centres designated for treating victims of nuclear and chemical accidents - stated that there are no facilities presently available to enable it to fulfil this role. Basically, Ireland is very ill equipped for dealing with major accidents in the chemicals industry. It is lax in the extreme that the hospital which is located near the biggest concentration of chemicals factories in Ireland has no decontamination unit for treating chemicals workers or members of the public who fall victim to major accidents.
In 1993 a fire in the Hickson plant in Cork raised public awareness about the threat from the chemicals industry but no lessons have been learnt by the Irish authorities since then. The authorities have been reckless in allowing the Norwegian multinational, Dinochem, to start construction of a glue manufacturing plant at Marino Point. 14, 000 people live on the nearby island, and if there were to be a major accident, their only point of exit would be a bridge which is only 300 metres from the new plant. In such an event the possibility of so many people being marooned is alarming.
There is already a need for EU legislation to make Member States take account of the need for the adequate separation of plants posing major hazards from population centres. The Irish authorities decided to play with fire when they set out to encourage industrial development by multinational chemicals companies in Ireland without looking at the long-term consequences. Mr Bowe has said that it is essential that the public should participate and also that there should be proper training. Most accidents occur as a result of human error. It is extremely important that emphasis be put on public training.
Parliament should support what the Environment Committee is putting forward. It is our duty to put citizens' interests first and not the interests of industry or chemicals companies. People must come first! If you look at what happened at Bhopal in India, people are still suffering. They have received no compensation. What has happened to those people?
Mr President, Parliament may remember that I tried to get an exemption for whisky bonds - almost all of which are in fields away from residences, though there are some older, smaller ones nearer residences - but I was not successful. I have never really been able to regard whisky as a dangerous chemical. Perhaps I am a little prejudiced, representing as I do almost all the Scotch whisky in the world. But I am happy to say there is an exemption for part of the procedural arrangements.
There is nothing more secure than a whisky bond for the reason that it is guarded by the police because of the tax value of the whisky in the bond. It is a bit like going to Fort Knox to go to visit a whisky bond. So I am happy that there has been at least part exemption.
Mr President, the Council adopted its common position unanimously, and incorporated a considerable number of amendments from the first reading. This is extremely good news. It was noticeable that the Commission initially refused to support some of the amendments which the Council accepted, but in any event the common position now before us is a considerable improvement on what we had before. The remaining points need not, in my view, present any insuperable problems for the Commission or the Council.
I should like to congratulate the rapporteur on the way he has handled this whole issue. His amendments have always taken a very clear direction, focusing firmly on safety and openness, and it seems likely that the new Seveso Directive will be a clear and easily implemented piece of legislation.
The protection of workers and the public in general is important enough to warrant legislation of the very highest quality. I know that industrial safety is primarily the responsibility of the firms concerned, but there is still a need for a clear legal framework.
We know that 90 % of serious accidents are the result of human error, so internal safety measures and worker training in firms are of vital importance. At first reading, Parliament adopted an amendment on compulsory information, training and equipment for workers, and I regret that this amendment has not been incorporated into the common position.
Can the Commission explain why it did not include this amendment? Many chemical firms already regard training, refresher courses and fire drills as important, but there are still far too many others which do not, and these are the ones that need to be put under a legal obligation. Loss of concentration, the gradual decline into lazy habits and becoming inured to dangerous situations are risks that workers face every day.
One final point: there have been complaints that extending the scope of the obligations in the directive will impose too great a burden on industry, out of all proportion to the gains in safety. I should like to hear what the Commission thinks about this. Do we know how great this extra burden will be?
Mr President, the major accidents which have occurred in recent years have demonstrated the threat posed to human society by certain essential but dangerous industrial plants if stringent operational safety measures and accident contingency plans are not in place. To allow any recurrence of accidents like those at Chernobyl and Seveso would be unthinkable.
This directive has as its specific objective the control of major accident hazards involving dangerous substances produced and used at industrial installations. It will replace Directive 82/501, also known as the Seveso directive. That directive was adopted in 1982 following a series of accidents involving dangerous substances and was amended following two major accidents, namely the one at Bhopal and the one at Basle which polluted the Rhine. Fourteen years on from the introduction of the directive, the wealth of experience acquired in the interim had to be incorporated into the legislation. This present directive draws on that more recently acquired knowledge and experience to provide a more effective future approach to major accidents involving dangerous substances.
Speaking now, in this place also, I should like to stress the importance of the register of all accidents involving dangerous substances and the exchange of information at the European level. That is a vital element of this new directive, because the exchange of information, the general provision of information and the periodic review of the safety reports will facilitate an ongoing process of adjustment.
Also important is our amendment defining the 'almost major accident' concept: that is to say, a major accident avoided owing to an intervention, whether or not planned in advance, or owing to a chance coincidence, the result of which was that the major accident did not occur. In our view, the registering of almost major accidents will provide important information which can further the cause of safety, for the simple reason that almost major accidents are more numerous than those which actually occur.
In concluding, Mr President, I should like to commend the important work done by Mr Bowe and to urge the Commission to accept the amendments of the Committee on the Environment and Public Health, including those which introduce the concept of a near major accident, which were approved unanimously.
Mr President, let me begin by thanking the Environment Committee and in particular its rapporteur, Mr Bowe, for the effort and attention which they have devoted to this proposal. This is a directive which has a serious background and is of great importance for the public and the environment, as the majority of speakers have emphasized. So there is no doubt that we are dealing here with a valuable proposal which gives the EU's citizens a guarantee that their safety is being ensured as far as possible.
The proposed changes we are considering today are the result of a radical overhaul of the directive, as Mrs Schleicher also pointed out, and are based on the experience gained from the existing directive. The changes build on the principles which are already contained in the directive, but a number of important key areas have been extended and strengthened. These are concerned with land-use planning, safety monitoring systems, to a large extent freedom of access to information and public participation, and improving continuity in the implementation of the directive.
I also have the impression after the debate today that, as regards the Seveso Directive and this amendment to it, Parliament and the Commission essentially agree on the political commitments which the directive represents, namely to increase the safety of the public and the environment where they are exposed to the risks associated with dangerous substances. We have the same goals in this respect. I shall now discuss the amendments which have been tabled and indicate the Commission's position on each of them. Many of the amendments improve the quality and clarity of the proposal, and the Commission can accept the following either wholly or in principle: Nos 1, 4, 5, 10. 11, 13, 25, 27 33, 37, 39, 40, 42, 44 and 45. Amendments Nos 2, 29, 30 and 32 can also be accepted in part. However, the Commission cannot accept Amendments Nos 3, 6, 7, 8, 9, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, 28, 31, 34, 35, 36, 38, 41 and 43. It has been pointed out that six of the amendments tabled express concern at the number of exemptions from the directive. I feel that these are entirely relevant concerns, and the Commission is trying as far as possible to meet them. The Commission is thus giving priority to activities which are in progress in this area. We have already begun a detailed study of pipelines, with regard to Amendment No 2, and of temporary storage in connection with transport operations, with regard to Amendment No 17, and we shall if necessary bring forward specific proposals for these areas, as was also indicated in the debate at first reading.
Amendment No 15 concerns the exclusion of military establishments, and both the rapporteur and several other speakers referred to this question. I can appreciate Parliament's concern, but this matter does not fall within the area of competence of the Community. Amendments Nos 3 and 18 are aimed at bringing land-fills, i.e. waste disposal sites, within the scope of the directive. The Commission entirely agrees that there is a need for Community legislation on land-fills, and we are therefore in the process of drawing up a new proposal on waste disposal sites. It was also pointed out that seven amendments deal with the need to include so-called 'near misses' in the directive. These are already covered by Annex VI of the common position, but a number of these amendments have been accepted because they further improve the protection in this important area.
As regards Amendments Nos 1 and 42, and in the light of the discussions which have taken place with the Environment Committee on the importance of effective cooperation with third countries outside the EU in terms of information exchange and warning systems, the Commission can accept these amendments in principle. It is recognized in this context that the UNECE convention on transboundary pollution is particularly relevant, and the Commission will try to put forward a more detailed text in the proposal after second reading, in order to reflect Parliament's concerns appropriately.
Mrs Schleicher asked me a question concerning the annex to the directive on harmonized criteria, and here I would like to stress that, in the Commission's view, it is necessary to set up special groups of experts to compile suitable particulars for harmonized criteria. The most appropriate and effective way of establishing such criteria is through the committee procedure laid down in the existing directive. This approach has already proved its worth in the production of guidelines in various sectors, including accident analysis, safety reports and safety management systems.
In conclusion, I would say that the amendments which have been accepted will further improve this proposal. And I am sure that all of us can look forward to this proposal increasing the protection we provide for both people and the environment against the dangers of major accidents which could have disastrous consequences.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Water, energy, transport and telecommunications markets
The next item is the report (A4-0022/96) by Mr Langen, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a European Parliament and Council Directive amending Council Directive 93/38/EEC coordinating the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (COM(95)0107 - C4-0162/95-95/0080 (COD))
Mr President, ladies and gentlemen, for the second time, Parliament is debating the Commission proposal amending the sectoral directive. The starting point for this proposal was the first GATT Agreement on Government Procurement, which the European Union signed at the conclusion of the Uruguay Round. The aim of that agreement is the increased liberalization and expansion of world trade.
The new agreement goes much further than the previous procurement agreement and encompasses contracts which, according to the Commission, will be worth some ECU 350 billion a year. Parliament very much welcomes this agreement. However, the Commission itself stresses in its proposal that amendments to Community law are not necessarily essential for the implementation of the agreement by the European Union. An extensive debate has developed between, on the one hand, the European Parliament and, on the other, the industries concerned and the Commission, on the question of the extent to which the existing EU sectoral directive will have to be amended as a consequence of the new WTO agreement. Today, at the end of that debate, Parliament's Committee on Economic and Monetary Affairs and Industrial Policy is submitting to the House an almost unanimous recommendation to reject the Commission proposal at first reading.
For over a year now, in a series of discussions with the Commission - but also following a hearing of the business associations concerned - Parliament has been striving to achieve a reasonable compromise. I am personally grateful to Commissioner Monti for repeatedly stressing the Commission's readiness - as regards any differences of opinion between Parliament and the Commission - to study Parliament's arguments concerning the content of the proposal. We only wish to see new legislation in the problem areas - such as threshold values, which must be adjusted - in which this is urgently necessary. We do not wish to see a comprehensive modification of the procurement directive which goes beyond the WTO agreement, especially as regards those sectors which are not covered by that international agreement, such as telecommunications. The Committee on Economic and Monetary Affairs and Industrial Policy reached an agreement with Mr Monti that the Commission would endeavour to withdraw its proposal and submit a new proposal to the Council and Parliament.
We are convinced that this is the only way to ensure that Parliament's proposals are adequately taken into account in the subsequent discussions. Mr Monti declared his willingness to support Parliament's position in this respect, as well as on the essential issues of content. For procedural reasons, however, he was unable to secure a majority for this position in the Commission. We are therefore more or less obliged to reject this draft directive today, so that in the autumn, following the conclusion of this stage of the procedure, the Commission can submit a new, modified proposal to which Parliament has largely agreed in advance.
The discussions in the Committee on Economic and Monetary Affairs and Industrial Policy pursuant to Rule 59 did not bring any new findings to light. Consequently, the committee is resubmitting today the report that has been on the table since 24 January 1996, when it was adopted by 47 votes to 1. There are differences of opinion - and a need for discussion - particularly with regard to the so-called 'technical dialogue' in the case of complex and technically demanding procurement plans. Parliament is opposed to the idea of undertakings which are involved in the preliminary stages of an invitation to tender - helping to draw up complex technical specifications - subsequently being prohibited from bidding for the specific contract. In our view, this will result in a significant restriction of technological progress, thereby leading to considerable competitive disadvantages for European industry, to which the directive applies.
We take the view that the procedure adopted hitherto in this respect has proved its worth. Transposition of the GPA is of far-reaching importance for the competitive position of European industry. This is particularly true of the high-tech areas of the sectoral directive, where in order to secure its future as a strong global player, the European Community must remain competitive when markets are opened up. Administrative considerations such as the appropriate form of transposition, or other more or less formal legalistic arguments, should therefore not be a decisive factor in the transposition of the GPA into European legislation. In our opinion, what is important is to maintain strict reciprocity, as called for by Parliament a few months ago in its resolution on the G7 conference. To ensure the appropriate transparency, the GPA should therefore be transposed through a supplementary directive which will contain the exceptions and special arrangements and will refer to the existing EU directives on public tendering.
We are trusting in the good sense of the Commission as a collegiate body, as well as in the promises that Mr Monti has given us. I should like to take this opportunity to thank Commissioner Monti for his constant readiness for dialogue, and thank my colleagues in the Committee on Economic and Monetary Affairs and Industrial Policy for an excellent joint discussion of this draft directive. I hope that we shall be able to conclude the discussions and bring about the appropriate transposition of the GPA before too long.
I would like to thank my colleague Dr Langen for all the hard work that he has put in on this issue and I think I can say on behalf of the Socialist Group that there has been a genuine bipartisan approach to this subject.
The effects of implementing the proposals contained in this Commission document will be immense. Every company which deals with contracting entities in any of the utilities sectors will have to adjust its working practices to conform with the rules that we impose upon them. Before we do that, we have a duty to ensure that those rules are necessary, will work to enhance European business's rights and opportunities, and will serve their part in the opening up of global markets in our fight to improve employment and to create a level playing field.
Even though this is an internal directive, it cannot be taken in isolation, just as the EU cannot be taken in isolation. The fact that these proposals are being introduced to eliminate disadvantages created by the implementation of the GPA demonstrates how we are all intertwined. So to evaluate these proposals as a whole, we should look at what we are competing against, to see what practice, or what common practice there is in the market-place.
When we look at our major rivals - firstly Japan - the Japanese are making no attempt to draw up similar legislation to that put forward by the Commission. The United States - not only have the United States failed to introduce internal legislation to bring their home market in line with the GPA they have not even introduced the GPA itself, and what is more they do not have any intention of so doing before the election of this year, if at all. Secondly with regard to the United States: not only have they failed to introduce internal legislation to bring their market into line with the GPA, they have failed to eliminate the 'Buy American' Act. More than two years ago they promised to do this, yet there has been no action. They have had rulings in their courts that no foreign legislation can take precedent over domestic legislation, which legitimizes their protectionist trade regime. Now with the Helms-Burton Bill, we even have the American Government taking non-American companies to court over trading with Cuba. We do not condone this; we call on the Commission to actively pursue these matters and insist on the full implementation of all agreements signed at international level.
We want internal legislation to eliminate disadvantages, albeit minor ones of threshold levels created by the GPA, and to set up controls to safeguard EU citizens and businesses against corruption in the awarding of government contracts. This is very important because taxpayers' money is involved here.
We also need to ensure that, whatever measures are put in place, our businesses will be left as competitive as possible, both domestically and in terms of overseas competition.
The problem is that at the moment we simply do not know what the right practices are. Representatives of all sectors of industry have indicated, at a public hearing, that they see huge problems with the Commission proposals. Unlike the Commission they did not consider these proposals as benefits but burdens, they were unanimous in their opposition. We have asked the Commission on more than one occasion to supply information on the practical effects of their proposals, they have not so done. I ask the Commission again, let us have studied consideration of the effects of each of the measures you wish to implement. Let us have costings. Let us have justifications. Let us consult on this. The Union pays out a fortune on studies every year. If ever there was a clear case for a study there is a case for one on public procurement.
We have heard much from the Commission on the distortions in the internal market caused by bringing some sectors into the scope of the directive and leaving others out. That is one question. Another is that by changing the status of sectors, do we not distort the existing market?
The Commission has also proposed to bring the private sector within the scope of Directive 93/38/EEC: effectively in line with the GPA even though the private sector is excluded from the GPA. Does the Commission expect companies to run two systems, one for internal transactions and one for external, thereby increasing costs?
We have been told the Commission has a legal obligation to press ahead with this legislation. We do not know whether this is true. There is no proof that this has been put before the committee despite repeated requests on our behalf. We in the Parliament need to be cautious. We are dealing with matters which may be simple on paper yet have important implications for jobs. What we need is time. We have time to get this directive right because it does not have to be implemented until 1998. I would ask the Commission to listen to the concerns of Parliament and industry and let us have a new directive, then we can report on it, give our response and pass it through Parliament quickly. The Commission knows what we want and we can act fairly and effectively and as quickly as possible when we get that proposal.
Mr President, ladies and gentlemen, our group will be following the advice of Mr Langen, rapporteur for the Committee on Economic and Monetary Affairs and Industrial Policy. Indeed, the Union for Europe Group cannot accept the manner in which the Commission has interpreted the content of the GATT agreements. What is fundamentally at issue here?
The negotiations on the extension of the GATT government procurement regulations of 1980 led to the conclusion, in December 1993, of the second GATT Agreement on Government Procurement, which forms part of the new WTO accord. The transposition of the GPA is vitally important to the competitiveness of the European economy. This observation applies in particular to the high-tech areas of the directive on specific sectors. In this context, the European Community has a duty - especially when it opens up its markets - to secure its economic future by maintaining its status as a strong and competitive global player.
What is essential, in my view, is to maintain strict reciprocity, as already called for by Parliament - with regard to economic relations with third countries - in its resolution on the G7 conference, and hence to bring out clearly all the special practical features of tenders from GPA third countries.
Since, with the system for which it provides, the proposal under discussion exceeds the scope of the GPA, it must be resolutely rejected. The Commission is proposing to amend Directive 93/38/EEC in such a way that all the proposed modifications, with the exception of the new statistical requirements, would apply to research and development services, public undertakings, and private undertakings operating on the basis of a special or exclusive right - such as a concession - in all the sectors covered by the directive, including the four referred to, which are not covered by the GPA: gas and heat distribution; extraction of oil and gas; transport by railway other than urban railway; and telecommunications.
The proposed transposition of the GPA by amending the existing directive does not, in practice, make it sufficiently clear which areas are excluded from the GPA or what special features apply to contracts which have to be published and awarded in accordance with the provisions of the GPA. This was the conclusion of the public hearing of European companies and businesses held by Parliament on 31 October 1995. Consequently, if we wish to ensure an adequate degree of transparency, the GPA must be transposed by means of a supplementary directive which will both contain the exceptions and special arrangements and refer to the existing EU directives on public tendering.
In other words, it should be made clear that implementation of the draft directive being proposed by the Commission would amount to granting foreign suppliers - and, above all, US suppliers - total access to the European market, whilst European suppliers would only be able to operate in the US public market. However, the public market in the United States accounts for only a fraction of the market as a whole.
Mr Langen therefore has our support with regard to this matter. Mr Monti will have to go back to the drawing-board.
Mr President, it is good that the Commission should be taking a constructive, serious view of the European Parliament's wish to examine more closely what the implementation of the WTO agreement will mean in practice. In general, however, the problem is that when market forces are given free rein and when the economy is deregulated the consequences are not necessarily clear at the time when decisions are taken. It is certainly the case that the WTO agreement has already been ratified and that it is in force, so that, from that point of view, there are no grounds whatever for cherishing hopes of protectionism as practised in the past. There is, however, every reason to adopt a cautious approach. The Green Group as well fully supports Mr Langen's conclusion that the Commission should submit a fresh proposal to Parliament. It would be appropriate for Commissioner Monti to explain briefly, for example during this debate, on what basis the Commission intends to draw up a fresh proposal. In that respect, the issues which concern us at least most of all are, firstly, which sectors will ultimately fall outside the scope of this agreement and, secondly, what problems will be caused by the fact that two systems are in force at the same time: the one we are discussing now and the directive by means of which equivalent rules have already been implemented within the European Union. Moreover, extremely large sums of money are involved: in the context of this agreement, some ECU 350 bn. will change hands around the world each year which will certainly create opportunities for the European Union, but the strict application of the principle of reciprocity is called for, and for that reason, I endorse the previous speaker's call for a little more time and a little greater clarity.
Mr President, ladies and gentlemen, my main observation to the House regarding the Langen report concerns the clarification of the legal scope of the Commission's proposal.
We are dealing here with two different legal orders: the international agreement on the one hand and the Community directives on the same subject on the other. In the natural way of things the international agreement regulates relations between the Member States of the European Union and third countries.
The Community directives cover the rules applicable in the Member States. These directives cannot change the international order; nor can they confer on suppliers and contractors from outside the European Union rights which operate to the disadvantage of suppliers and contractors in the Member States. What the Commission has tried to do - and it has done it well - is to adapt the internal law of the Union to the international agreements while ensuring, specifically, that suppliers and contractors in the Member States have at least the same rights as those conferred on suppliers and contractors from third countries by the international treaties. The argument that the legal order worsens the situation for European businesses is mistaken and groundless, and the argument expressed against the Commission's proposals by suppliers and contractors should not surprise us. What else should we expect them to say?
Mr President, it is well-known that there are many other special problems in the public works and procurement sector. Corruption is very deeply rooted. We need only think of the 'tangentopoli' scandal in Italy and of the front page story in the Financial Times a fortnight ago about the arrest in Germany of 15 senior civil servants for allegedly colluding with contractors to defraud the German taxpayer in connection with the construction of the second terminal at Frankfurt airport. These things are happening all over Europe. In Belgium a general committed suicide some time ago in connection with a similar circumstance.
The Commission's desire to tighten up the system is laudable. Its proposal will not, of course, be approved on this occasion, given that the two main groups in the House are recommending rejection, but it should at least be told that many of us consider this an excellent proposal that we can support.
Mr President, ladies and gentlemen, I should like to begin by thanking the rapporteur, Mr Langen, and recalling the context in which we are operating. The Government Procurement Agreement, the GPA, forms an integral part of the Community's legal order, following the Council's decision of 22 December 1994 approving the agreements reached in the Uruguay Round negotiations. Consequently, the GPA entered into force in the Community on 1 January 1996, as provided for in its Article XXIV. Its implementation in the Community does not in itself require any transposition.
The Commission has nevertheless proposed a series of amendments to this directive with a view to avoiding any discrimination against Community firms, granting them the same advantages as those enjoyed by third-country businesses under the GPA, and ensuring that the two legal orders are consistent, thereby simplifying implementation in practice. It should be made clear that these amendments do not represent a unilateral openingup of Community contracts to third-country businesses. The GPA governs the relations between the Community and third countries, so the rights of third-country businesses to participate in Community contracts are laid down and circumscribed by the GPA itself. The Community directives, on the other hand, whether amended or not, govern only intra-Community relations, in other words those between contracting entities and Community firms; they do not, therefore, grant any rights to third-country businesses.
The purpose of the Commission's proposal is to guarantee Community businesses equal treatment to that given to businesses from third countries. Apart from some minor amendments which are purely technical in nature, the Commission has confined itself to proposing amendments to the directive only where this is strictly necessary in order to avoid discrimination against Community firms. In the present situation, even when Community businesses take part in the same calls for tender as third-country firms, they do not enjoy the same rights and advantages as businesses from third countries which have been signatories to the GPA since 1 January 1996. Community firms whose tenders are rejected have no right to be told the reason why, nor to receive information about the relevant features or advantages of the tender which is selected; they do not have the right of access at all times to qualification systems; they are not entitled to equal treatment in terms of the technical dialogue; they do not enjoy the advantages in connection with ways of submitting tenders; they do not have the benefit of the additional information which must be contained in the periodic indicative announcements; and they do not have the advantages relating to the terms that apply to the restricted or negotiated procedures.
It may be, for the reasons mentioned by Mr Katiforis, that not all of these points emerged at the hearings. As things stand, Community businesses do not enjoy these rights and advantages; the negative consequences for them are obvious and serious. With this in mind, I regret that our efforts to find a compromise with the Committee on Economic and Monetary Affairs have not resulted in a report enabling us today to discuss the proposal's merits and any specific amendments to it. Clearly, however, the directive does need to be amended as soon as possible, so as to restore without delay a level playing field for third-country businesses and Community firms. These are the main reasons why the Commission is convinced of the need to amend the directive.
Other concerns have emerged in the course of discussion. As I have already said, and as Mr Langen has been kind enough to acknowledge, the Commission intends to take account of these concerns, and to this end I have made known the details of our proposed amendments to the Committee on Economic and Monetary Affairs. I can therefore confirm that the Commission intends to present an amended proposal based on the suggestions made in the committee. In particular, it is a matter of clarifying further still that it is not by virtue of this proposal that thirdcountry firms will have access to public procurement in the Community; of rewriting the text of the provision on the technical dialogue to make it more flexible; and of re-examining some of the amendments in order to restrict them as far as possible to the scope of the GPA.
In conclusion, I can summarize my position by saying that I intend to present an amended proposal for a directive, taking account of the concerns expressed in the course of the debate in committee. I hope that in this way, we shall soon be on the same wavelength as Parliament and thus achieve what I believe we all wish for: the restoration of a level playing field for third-country firms and European businesses, in a context of adequate legal certainty.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Wine products
The next item is the recommendation for second reading (A4-0210/96) on behalf of the Committee on Agriculture and Rural Development, on the common position established by the Council with a view to the adoption of a European Parliament and Council Regulation amending Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatized wines, wine-based aromatized drinks and cocktails aromatized with wine products (C4-0288/96-95/0287(COD)) (rapporteur: Mr P. Martin).
Mr President, ladies and gentlemen, I shall confine myself to saying that the three amendments adopted by the European Parliament on 14 March 1996 were incorporated into the common position established by the Council on 29 April 1996.
However, it is important to note that the common position incorporates some new features in relation to Regulation No 1601/91, notably the amendment to Article 1(1)(i) concerning Article 2(1)(a), first indent, of Regulation (EEC) No 1601/91, which consisted in changing the form so that the first indent of Article 2(1)(a), as reworded, remained consistent overall and there would be no detrimental anomalies in legal terms. Accordingly, this amendment was included in the common position established by the Council on 29 April 1996 in a reworded form.
The amendment to Article 1(1)(i) concerning Article 2(1)(a), penultimate subparagraph, of Regulation (EEC) No 1601/91 was incorporated in its entirety into the common position. Parliament's arguments were therefore accepted.
The amendment to Article 1(3), concerning Article 5(2) of Regulation (EEC) No 1601/91 was very largely incorporated into the common position. I would point out that three changes are involved: the replacement of 'intermediate products' by 'products being prepared' ; the replacement of 'may be established' by 'shall be established' ; and the deletion of the sentence: ' The Member States shall apply specific rules in this regard in so far as such rules are compatible with Community law' . This change is important, since the wording suggested that each Member State could draw up its own legislation governing oenological practices and processes. Consequently, there could have been technical deterioration and distortions, since not all Member States have a wine-making tradition.
There were other amendments, notably those concerning the definition of 'Glühwein' , which, as we wished, strengthen the traditional product aspect defended by Parliament at first reading.
The other amendments essentially concern the Italian version of Article 2(2) and (5) of Regulation (EEC) No 1601/91, synonyms being added for some descriptions and indications. These amendments should therefore be agreed to as they stand.
With regard to the definition of 'Kalte Ente' , deletion of the reference to the taste of lemon is a response to what is a fact of life on the market and for the firms concerned. This amendment should therefore be agreed to as it stands.
In conclusion, the common position incorporates the amendments adopted by the European Parliament and, as we wished, expands on the notion of traditional product as defined in the explanatory statement and during the debates in the sitting of 13 March 1996.
Mr President, for once, we are able to approve wholeheartedly the Council's common position, since it incorporates the amendments adopted by Parliament at first reading. We pay tribute to the Council for this very wise decision.
Indeed, the Council has understood our concern to expand on the notion of traditional product - something which, in this and other areas, is of crucial importance to ensuring consumer confidence in our excellent quality products.
With regard to wine, aromatized or otherwise, we hope that, with a view to good health, increasing numbers of consumers in all the Member States will consume wine products, which - as we know - have many physiological and organoleptic properties when drunk in moderation. These properties can be summarized as follows: wine is a food; it is a tonic; it calms your nerves; it is a digestive; it is a diuretic; it makes good mineral deficiencies; it is a bactericide and anti-allergic. It is therefore important to take this opportunity to say that the consumption of wine must be encouraged in all the Member States.
I particularly welcome the fact that the Council accepted our views concerning the definition of 'Glühwein' , which must not be watered down when it is sold ready-made in bottles with the spices, sugar, and so on, already added. I have to say that I was surprised to learn that 'Glühwein' is on offer to the consumer ready-made in this way, with all these ingredients already added, so that all that you have to do is heat it up. Hitherto, I had only ever heard about or consumed freshly made 'Glühwein' , prepared in accordance with our grandmothers' traditional recipes. Things being what they are, it is clearly important to include a definition of 'Glühwein' in this Community regulation, in order to prevent its manufacturers from selling water instead of wine to the consumer.
I should therefore like to pay tribute to our rapporteur, Mr Martin, for securing such a successful outcome for this draft regulation. Since the Commissioner is honouring us with his presence, however, I cannot resist taking this opportunity to express my regret at the fact that the Council has not yet established its common position on the reform of the common organization of the wine-growing market, which Parliament dealt with at first reading fourteen months ago. I hope that the Irish presidency will finally succeed in presenting us with a common position, something which the French, Spanish and Italians - the biggest wine producers in the Community - proved incapable of doing when they held the presidency.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by very sincerely congratulating our colleague, Mr Philippe Armand-Martin, on the magnificent work he has done on this report and that he has already done on other reports, whenever we have debates here on wine. In our Committee on Agriculture it is always Mr Philippe Martin who deals with this subject and that is because he is the leading authority on the matter. Once again he has demonstrated that authority which is why his recommendations and proposals, already approved by us in the Committee on Agriculture, were approved in full by the Council. That is why it is not difficult for us to support this joint position given that it is full of common sense and good reason.
I think that wine-based cocktails and drinks aromatized with wine products are now being recognised as traditional in certain markets and for certain consumers. I think that for this reason this debate is positive since we are speaking about products which guarantee the use of wine and enhance it through a number of derived products. This is very important as long as the rules of the game are clear in terms of quality and discipline.
I should like to conclude by echoing what Mrs Lulling said. I should like to remind the Commission that three years ago exactly, the Commission - the Commissioner was not in his post at that time but his job was held by his predecessor, Mr René Steichen - presented a working or study document on common organisation of the market in wine. Two years ago there was a respective proposal by the Commission. In the meantime the European Parliament, 18 months ago, approved a compromise proposal, a very interesting opinion, but the whole matter has been forgotten. I would like to ask the Commissioner: in which draw is the wine COM? I think it would be good for us to discuss this.
Mr President, Commissioner, ladies and gentlemen, whether it is a matter of the wine-growing sector in particular or agriculture in general, I am committed to defending rural traditions, whilst avoiding the trap of social or economic regression.
As Mrs Lulling indicated a few moments ago, we must welcome the fact that the amendments included in Mr Martin's report by the Committee on Agriculture and Rural Development have been incorporated into the common position.
With regard to aromatized wines - for example 'Glühwein' , for which the possibility of adding water has been eliminated - our principal demands have been met, notably as regards the requirement of a minimum wine content of 75 %, the use of grape musts, and the need for a clearer classification and definition of products. I am thinking in particular of 'Fernet Branca' .
On behalf of my group, I would urge all colleagues to approve this common position, which reflects a consensus in the Committee on Agriculture and Rural Development, and which forms part of the efforts to strengthen our European agricultural identity.
Mr President, I also wish to thank the rapporteur, Mr Martin, for his report. Nevertheless, at second reading of this proposal, I should like to make one or two critical comments.
We are discussing aromatized wines, wine-based drinks and wine-product cocktails. All these terms include the word 'wine' . In accordance with all current foodstuffs legislation in Europe, wine is a drink that is produced from the fermentation of fresh grapes. We must bear in mind that, in using the word wine to describe a composite drink with a minimum wine content of only 75 % - aromatized wine, that is - we are to a certain extent undermining the significance of this natural process, which has been employed by man for over 5500 years.
I believe that we must respond to this situation with clear rules governing descriptions. When consumers purchase and consume this product, they must be able to recognize clearly that it is a composite drink. They must be able to trust in the fact that they are not being offered a counterfeit.
I agree with the opinion of previous speakers that we must adopt a common organization of the European wine market and find a joint solution as soon as possible. I believe that this will make an important contribution to ensuring the confidence of European wine producers and consumers, who have a right to be offered quality products.
Mr President, Sweden is not a wine-producing country but we in Sweden are consumers of the wines and other drinks concerned in this report. The report deals with definitions, descriptions and presentations of aromatised wines. The main theme of the report is that traditional methods and traditional products, as defined in the respective Member States, should be respected.
My contribution to the debate concerns precisely this respect for individual Member States' patterns of production and consumption and for their traditional policies on alcohol, for the two are connected. They are not the same in northern Europe as in southern Europe. If we in Sweden and the other Nordic countries respect the traditional methods of production and definition of the wine belt our social policies on alcohol and our stricter rules on the production, import, consumption and sale of alcoholic drinks should also be accorded respect.
I do not believe that it is outside the remit of the report that we should demand respect for our stricter import regulations which limit the amounts which may be imported and for the stricter conditions we impose on the sale of wine, wine-based drinks and other alcohol and the system of selling alcohol only in special establishments - state off-licences - which we have in Sweden. I also consider it natural to respect the production of agricultural products and drinks in other Member States, on condition that other countries also respect the production, consumption and health policy requirements we have in Sweden, including for example the special provisions on the import of wines and spirits which we have today. We hope that these rules will continue to apply in the future.
Mr President, this is more than anything a small reminder to the Commission and the Council and I hope that they will take note of the different rules on production and health policy patterns which exist in Europe and in the Member States of the EU and thus be able to see this report as providing support, as a matter of principle, for traditional decisions on rules for the production and consumption of alcohol which will also apply in respect of a country like Sweden.
Mr President, ladies and gentlemen, when we discussed the proposal now before the House at first reading, I was able - as you will remember - to accept all the amendments that were tabled. You will no doubt be aware that they have all been incorporated into the common position established by the Council on 29 April 1996. I am pleased to be able to say that we are also in agreement at second reading.
The common position contains only a few new features and makes only a small number of changes, principally of wording. Parliament was informed of the Commission's approval of the common position on 23 May 1996. I welcome the fact that the unchanged recommendation of the Committee on Agriculture and Rural Development, and its rapporteur, Mr Martin, is now before us for second reading. This should enable the Council to adopt the proposal without delay.
In conclusion, I wish to thank Mr Martin and the Committee on Agriculture for their work, which has made it possible to achieve a rapid solution.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Groundhandling at airports
The next item is the recommendation for second reading (A4-0229/96) on behalf of the Committee on Transport and Tourism, on the common position established by the Council with a view to the adoption of a Council Directive on access to the groundhandling market at Community airports (C4-0220/96-94/0325(SYN)) (rapporteur: Mr Seal).
Mr President, I should like to start by saying, as rapporteur, how unacceptable it is to be told on the Friday before the part-session commences that in fact the agenda has been changed on this item and it has been brought forward a day. It is not just because of my inconvenience, but many people were interested in this particular debate and have made arrangements to be here tomorrow. It seems to me very unprofessional of Parliament to make changes to the agenda at the last minute when people do not know and cannot change their arrangements.
Having said that, I am extremely disappointed, as rapporteur, at having to recommend to Parliament rejection of this common position. I and members of the Committee on Transport and Tourism wanted to be positive about this draft directive. We wanted to improve the service given at airports for passengers, for the airlines, for everybody concerned with airports. We wanted to improve choice. We are not against liberalization. What we wanted was more choice, but choice which maintained safety and security standards for passengers. None of the committee or Parliament favoured complete deregulation with a free-for-all. That is why we felt that the Commission draft directive on groundhandling was indeed very poor. We felt it was incomplete. We felt it had not evolved from discussion with the interested parties. In fact, there had been negligible discussion with the interested parties, as I found when I started to meet them as rapporteur.
I would like to compliment the members of the Transport Committee who worked on this report. They worked hard to change that draft directive; to change it into something that was acceptable and something that would work. We spent a lot of time doing that. As rapporteur I was very proud of the result. The amended draft directive was then accepted by all the parties: the airlines, the airports, the independent groundhandlers, the trade unions. Everyone felt that the amended directive was then acceptable.
So what happened with the Council? The Council then used an approach which I am afraid is becoming all too common. Not only did it reject most of our amendments, but its approach to Parliament was very much 'take it, or leave it' ; a very high-handed approach that it has also used on the trans-European networks and it intends to use on the environment. There was no discussion. Certainly, although this is a cooperation procedure, the Council would not even agree to informal talks with Parliament.
And so what have we got? Because of this we have a common position that is totally unacceptable. It is totally unacceptable to everyone, even to Mr Jarzembowski, who seems to have done a U-turn on this at the last moment! Let me point out to you, Mr Jarzembowski, as well as everyone else, that the independent groundhandlers find it unacceptable. They want rejection. They do not want a 'Big Bang' change and they do not want existing contracts to be dropped, but that is what it says in the common position. The airlines are not happy. They want rejection. Even in the United Kingdom, to my amazement, British Airways and British Midland both feel that this common position should be rejected and have asked Members to do that. The airports are not happy with the common position. Not only does it remove much of their authority, but it will not allow them to manage in the way they need to manage as airports. I am afraid that the airports, however, are worried about a much tougher stance by the Commission if this is rejected. I certainly hope - and I say this to the Commissioner who has now arrived - they do not try to bypass Parliament if this common position is rejected.
Finally regarding the workforce. The workforce is extremely unhappy with the common position. It too feels that Parliament ought to reject it. The user committee has been emasculated and the social safeguards that Parliament felt it very important to insert in the draft directive have been mostly ignored.
Let me say also that the customers are not happy. I believe that, if they knew about the compromise on safety and security, the customers would be extremely unhappy indeed. In Parliament, we too should be very unhappy because not only were there not any informal discussions, but certainly as far as the Council is concerned, it wants to bypass Parliament and set up a completely different advisory body. It is entering into comitology and that is something that we certainly cannot allow.
I feel that Parliament is willing to have more competition, it is willing to give more choice, but it is not willing to tolerate this unacceptable approach that has been put forward to us by the Council. I urge Parliament to reject this common position.
Mr President, as the rapporteur said, this issue of groundhandling has been a long-running saga and, in fact, was initiated by the airlines themselves. When the committee of experts reported back it could only provide a majority report. There was not unanimity in their particular report.
I appreciate the difficulty for the Commissioner because this is something that he inherited rather than instigated but I would have to support the rapporteur's view that there is something gravely wrong with the position which has been agreed at the Council of Ministers.
The PES does not object to competition at airports in the area of groundhandling nor does it oppose liberalization just for the sake of it. But we believe that where there is liberalization there are certain matters that have to be taken into account. In this particular area of groundhandling, airports in peripheral areas, airports with seasonal traffic, and the social consequences to jobs and the conditions of services and safety, have to be paramount when deciding any legislation.
Parliament recognized these problems at the first reading and amended the proposal accordingly, particularly in the area of social protection. However, the Council chose to ignore Parliament's view and agreed a common position that is unacceptable and something of a dog's breakfast. It is very difficult to find anybody who actually agrees or likes this particular common position with the exception of the group opposite. Member States, whose common position it is, even had the nerve to approach Members to see if they could slip in amendments to make it better.
So what have we got with this common position? We have something that the airports do not like; we have something, as the rapporteur has mentioned, that airlines do not like - and remember they are the ones that initiated the whole procedure; we have something that refuellers and groundhandlers do not like; we have something that trade unions do not like; and we even have something that some Member States do not like.
So one has to pose the question in those circumstances: if there are so many people who do not like this particular groundhandling common position, why should we as a party vote for it. It appears to my group that only one course of action is open and that is rejection. I remember as a teacher, if a child produced work that was totally wrong, inappropriate or not on the task, then you would try and help them, but you would write at the bottom 'Start again and try and answer the question' . These are words, I believe, that should be placed at the bottom of the Council's common position. My group supports the recommendation for rejection that has been put forward by the Committee on Transport and Tourism through its rapporteur.
Mr President, ladies and gentlemen, Commissioner, I think you need to have a word with your British Labour colleagues on this occasion. I should simply like to say that, as the Committee on Economic and Monetary Affairs and Industrial Policy unanimously sought to ensure, the Council's common position proposes a cautious - in some areas even limited - opening-up of access to the groundhandling market at Community airports: in the case of self-handling, from 1998; and in the case of third-party handling, from 1999, with transitional arrangements until 2002. Mr Simpson, Mr Seal, I cannot understand you at all! Naturally, I encountered the same problems: neither the airports nor the airlines were very happy with the proposal. They all said, however, that some kind of regulation is better than none. I can only say, therefore, that you are being unrealistic! Without a common directive, both airports and the airlines would be totally at the mercy, so to speak, of Mr Van Miert and his officials, since then only the possibility of individual legal actions pursuant to Articles 85 and 86 would exist. I therefore support Commissioner Kinnock's call for the introduction of basic rules enabling airports and the airlines to adapt to the emerging legal framework and achieve security of planning - and this also applies to the workforce, Mr Simpson and Mr Seal, because employees also have to know which way the wind is blowing.
As Christian Democrats, we are in favour of the liberalization of groundhandling services. Commissioner, perhaps you could give your Labour colleagues an individual tutorial on this matter! I should like to indicate that, in my view, the Council's liberalization proposal represents a fair compromise between partly complementary and partly contradictory objectives. Those objectives include: the efficient use of airport installations through the existence of competition rather than monopolies; efficient, economic management by the airport undertaking, if necessary - and here I agree with my colleague, Mr Mann, of the Committee on Social Affairs and Employment - with provision for socially acceptable adaptation measures; fair market-access opportunities for new groundhandling undertakings; most importantly, the possibility of airlines being able to choose whether to perform their own handling services or have them performed by the airport undertaking - as hitherto - or third parties; and, finally, high safety standards at airports. And I have the feeling, Mr Seal and Mr Simpson, that you forget that the objective is also to ensure the best possible service for passengers - since airports exist not for the benefit of the airlines, but for the benefit of passengers. Sensible liberalization, therefore, is what we must strive to achieve.
Of course, there are a number of points with which we are not happy, and I hope that the Commission will take up the amendments that we adopt in tomorrow's vote. For example, the Committee on Economic and Monetary Affairs is calling for the exemptions provided for under Article 9 to be extended to include a special derogation for cases in which the managing body of an airport can show that further extension of the airport is not possible for relevant, objective and transparent reasons. As regards the choice of service providers, I think the major airlines should not be discriminated against: they must also have fair market-access opportunities. It should be made clear, moreover - and here I agree with Mr Seal - that this liberalization directive must not lead to new market restrictions or interfere with existing contracts.
Mr President, ladies and gentlemen, Commissioner, I believe that this is a reasonably balanced compromise, and that if nobody is entirely satisfied or dissatisfied with it, then it is a good compromise which we should approve!
Mr President, ladies and gentlemen, tomorrow, in approving - with amendments - the Council's common position, or rejecting it, Parliament will have the choice of assuming its political responsibilities or, once again, bringing discredit upon itself.
There is a great deal at stake in this proposal for a directive on groundhandling. We all agree that the text of the common position is far from satisfactory, since we all share the concern to ensure the highest possible standards of safety and service, whilst respecting social imperatives.
I personally tabled a number of amendments at first reading expressing these concerns and, like all my colleagues, I deplore the fact that the Council has taken up so few of the nonetheless essential amendments we adopted. We are faced with a simple choice. Our first option is to adopt a principled stance and register Parliament's dissatisfaction by rejecting the common position. We must weigh up the implications of such action. If there is not unanimity in the Council, we shall have to start the entire process all over again - something which would take months, if not years. There would then be a legal vacuum.
As you know, ladies and gentlemen, nature abhors a vacuum. There would therefore be countless long and complex legal disputes. Let us also not forget that if a directive is not adopted, the Commission will be at total liberty to decide and lay down rules pursuant to Article 90(3) of the Treaty. We must consider all the implications of this.
Our second option is to amend the common position. In doing so, Parliament will display an attitude of constructive criticism, by defending the essential points that are inadequately taken into account in the common position.
Personally, I prefer the second option. I shall therefore vote against rejection of the common position and in favour of the amendments which seek to ensure increased safety, improved quality of services and the maintenance of social protection.
Mr President, I should like to congratulate the Commission. It is quite clear that if no one is happy, you find a compromise so you are able to say that everyone can be happy, even though they are all unhappy. A considerable number of amendments have been tabled, a fact which speaks for itself. It also means that when the committee voted by a majority of one to reject the common position, it was already fighting a lost cause. I think this is an extremely dangerous situation for the dignity and position of the House.
My group will not on any account support the rejection of the common position, nor did it do so in the committee. Mr Donnay's group is not prepared to do so, Mr Jarzembowski's group is not prepared to do so, so the common position will simply not be rejected. That is not to say that the compromise before us is exactly ideal, and I should like to hear whether the Commissioner is prepared, now that he has heard all the objections from both sides of the House, to examine how further improvements might be made, because I think - and the Commissioner knows - that the ministers were also not entirely happy with it. I would therefore urge the Commission to make use of its right of initiative, and I would also urge the House not to reject the common position out of hand, because it is surely better to have something than nothing at all.
Mr President, the draft directive on groundhandling at airports, now before the House for second reading, does not take account of the principal amendments adopted by Parliament at first reading. The aim of this directive is to deregulate the sector in order to open it up to free competition. Thus, access to the groundhandling market will be granted to external players from whom no guarantees are required.
Certain US companies - chiefly motivated by financial considerations - are stepping up pressure in all the Community's institutions for the adoption of this directive. In Parliament's debate on this subject in November 1995, I stressed the gravity of the likely economic and social repercussions of the directive, which have not been assessed at all by the Commission, and which concern the issues of employment, flexibility, the increase of job insecurity, the jeopardization of public services, the dismantling of staff regulations, the growth of subcontracting and the encouragement of social dumping.
Besides being unacceptable from a social point of view, these repercussions are bound to have an impact on the most crucial aspect of air transport: safety. The Council's common position also fails to take account of the analyses and proposals put forward by trade union organizations, which have formed a united front on this issue. What a contempt for public aspirations and the most fundamental rules of democracy! This is the hidden side of all the talk about a social Europe!
The Committee on Transport and Tourism - and I welcome the fact, since we contributed to this outcome - has delivered an opinion in favour of the rejection of the common position. This opinion must be endorsed in plenary, in order to send a clear message to the Council and the Commission: your proposal is unacceptable and must be fundamentally amended.
Firstly, in drawing up any new proposal, the Council and the Commission must take account of the views of the trade unions. They must evaluate the social costs and consequences of implementation of the directive - as the Commission undertook to do before this House. They must provide for effective measures to combat unfair competition and social dumping, as well as ensuring that we meet the objectives of public service, the improvement of safety and the safeguarding of social gains.
Consequently, Parliament will bring credit upon itself by rejecting this negative common position and encouraging the submission of a proposal which meets the common interests of users - who wish all aspects of air transport to be safe and reliable - and the workforce, who legitimately refuse to accept the deterioration of their working and living conditions, just a few years away from the twenty-first century!
Mr President, ladies and gentlemen, Mr Seal's report illustrates once again the interest that Parliament takes in transport issues. This interest was confirmed by the vote at the last meeting of the Committee on Transport and Tourism. All the political groups mobilized their troops - both Members and officials - in an extraordinary case of lobbying. At the time, we in the ARE Group advocated abstention, since we believed that rejecting the Council's common position without having voted on the amendments tabled by the various groups was a very strong measure, in political terms.
Now, the ARE Group has discussed this report and reached the following conclusions.
Firstly, we regret the fact that a whole series of amendments adopted by Parliament at first reading - especially those with the greatest social content - have not been accepted by the Council. We therefore condemn the Council's socially insensitive attitude, which is perhaps the result of its excessive liberalizing zeal in dealing with this package of measures for the air transport sector.
Secondly, we would have preferred to support the common position, had it incorporated our two amendments to Articles 4 and 5, concerning respectively the separation of accounts in the management of airports and the user committee.
Faced with this impossible situation, we have no option but to announce our rejection of the common position. Nevertheless, we await with interest the political developments which may occur between now and voting time.
Mr President, the Council's common position is, in our opinion, far from ideal, but we do not think this is sufficient reason to reject it, as Mr Seal has recommended on behalf of the majority in the Committee on Transport. The current situation regarding groundhandling does not meet the requirements of the single market, and does not allow airlines to obtain an adequate service at a reasonable price. Rejecting the common position will only prolong this undesirable state of affairs. Judges in any disputes which might arise between the airports and the airlines will have to rule on a case-by-case basis, resulting in a lack of any clear, consistent line.
The common position has a number of shortcomings, not least of which is the possibility that the airlines might be completely excluded from the groundhandling market. But there are also various points where the Council has tried to accommodate Parliament's wishes, for example in providing protection for the rights of workers and its extremely cautious approach to liberalization, where it makes provision for a number of exceptions.
In short, this is a cautious step in the right direction. By adopting a number of amendments, we can improve the common position further still, and only those who do not want to see the situation change could have any reason to reject it.
Mr President, the common position established by the Council on access to the groundhandling market at Community airports is likely not to be approved. Mr Seal has rightly tried to make it clear that this common position did not appeal to anyone, in spite of the complexity of the problems, which are interesting in certain ways. Various committees were unhappy with it: first and foremost the committee responsible, the Committee on Transport, and likewise those consulted for an opinion: the Committee on Social Affairs and Employment, the Committee on Economic and Monetary Affairs, and the Committee on the Environment, Public Health and Consumer Protection. I am in partial agreement with Mr Seal: the Commission's common position is unacceptable to the Committee on Transport and Tourism, which has worked very hard, while the Council has taken no account of the wishes of the European Parliament. Parliament did in fact attempt to improve the proposal for a directive by submitting various amendments, almost all of which were ignored by the Council.
The Commission must pay due heed to the role of airlines in groundhandling and acknowledge the European Parliament's attention to social factors, which are of particular relevance in the case of groundhandling.
Since the common position is not unacceptable in its entirety, it requires further amendment, and certain amendments must be accepted; Parliament must therefore express its views on some of these aspects in plenary sitting.
Mr President, ladies and gentlemen, once again we are witnessing how, under the cover of comprehensive and sweeping liberalization which is claimed to be essential, important social and economic structures at airports with outstanding operational records are being called into question, thereby prejudicing both employees and the undertakings operating at those airports.
Moreover, there are a number of negative aspects arising in connection with the procedure. The fact that the Council was not even prepared to discuss informally the improvements overwhelmingly called for by Parliament indicates a disrespect for this House. This is an outcome which the European Parliament can only note powerlessly. The majority of our proposed amendments have not been taken up, and if our proposal for rejection of the common position does not secure the necessary majority, that will no doubt also be the fate of the other amendments tabled.
In comparison with the original inadequate Commission proposal, a number of changes and improvements have been made, but important elements are missing. Parliament's proposals for social measures, as well as those geared more towards making the measures workable, have been almost completely ignored. The Group of the Party of European Socialists is therefore calling for the number of suppliers of one or more categories of groundhandling services in all or part of an airport to be limited, in order to safeguard the viability and profitability of airports' current investments and investment plans, if relevant, objective and transparent reasons make this necessary. Airports must thus be able to control the technical and operational management of infrastructure. Furthermore, we are calling for the establishment of user committees in which employees are also represented, and - as a supplement to the common position - for the job specification of aircraft handler to be expanded, thereby contributing to competence and safety.
Finally, we are calling for workers' organizations to be supported in their defence of social protection and the criteria for participation in the event of structural change. As was made clear in the debates in the Committee on Transport and Tourism, the PSE Group totally rejects the accusation that the unions have been playing with marked cards. We support the unions' position, since realities and current developments are proving them, as well as our own stance, right: subsidiary companies are being set up; wages and salaries are being reduced; social protection standards are falling; and part-time jobs are replacing forms of employment which have been established for decades. These are realities which the PSE Group cannot accept.
Mr President, Commissioner, ladies and gentlemen, competition is a key element of our social market economy. Who would not be in favour of the liberalization of competition? Who would be against curbing any domination of the market? However, the details of what is acceptable in principle must also be correct. The conditions of competition must be fair. Dumping in terms of prices or conditions is unacceptable. The criteria for suppliers and their services must be quite clearly defined. With regard to groundhandling services at Community airports, the following must be taken into account: firstly, the different physical capacities of the Community's airports, which frequently cannot be extended because of limited space or for environmental reasons; secondly, the need to ensure quality, in the interests of both passengers and airlines; and, thirdly, the capabilities of suppliers, since not all suppliers are able to guarantee that they can meet the necessary technical, industrial and operational safety requirements and high environmental standards.
The Council's common position incorporates only some of Parliament's proposals. These include express recognition of the fact that the Member States must guarantee a high level of social protection. Employees' rights with regard to training and occupational safety must be taken into account. The proposal to restrict self-handling for reasons of space and capacity is also included. However, the necessary balance in the safeguarding of the interests of users - passengers and airport employees - is absent from the common position.
Further points must also be incorporated into the common position. Firstly, in any restructuring process, priority must be given to safeguarding existing jobs and guaranteeing the social protection of employees.
Secondly, with a view to ensuring quality - a key element of industrial productivity in Europe - a higher level of training, conforming to the ISO 9000 standard, should be aimed at. It is in the interests of passengers that no mistakes are made in groundhandling, that precision is not the exception but the rule. A qualified groundhandler makes an essential contribution to maintaining the highest standards of safety.
Thirdly, the concept of self-handler must be clearly defined. If parent and subsidiary companies simply provide groundhandling services for each other, then we must seriously ask ourselves whether competition is genuinely being ensured!
Fourthly, the planned user committee must include representatives of travel organizations and airport employees, with a view to protecting workers' interests. In order to ensure the committee's neutrality, its chairman must be independent of the airport and its users.
I call on the Commission to support these views. If it backs us in the vote on these and other amendments tomorrow, there will no longer be any argument for rejecting the Council's common position. Our positions have moved closer together. Now the Commission must take the decisive step!
Mr President, in my opinion Mr Seal has done an excellent job, as regards both the approach to the subject and his proposal that the common position be rejected.
In the circumstances, if Parliament does not reject the common position and ends up humbly acquiescing in a common position that no one here is satisfied with, it will essentially be abdicating its role and making a mockery of itself to the Council. The argument that we should accept this because it is less bad than the present situation is ludicrous. Rather than doing that, we would all be better off sitting on the beach back in our countries, I think, bearing in mind the time of year.
I, too, offer support for rejection of the Council's common position. This has nothing to do with being against liberalization and competition or with supporting the monopolistic and archaic situations which currently prevail at a great number of airports and everything to do with seeking to ensure, as other Members have already said, that the objectives are tied in with requirements relating to safety, service quality, the peripheral status of many of the airports and the social rights of employees.
Mr President, if the common position is adopted in this form, it will lead to serious discrimination against airlines at their home airport. The draft directive will allow all airport managing bodies, from the outset and for an indefinite period, to provide unlimited groundhandling services without being required to undergo a selection procedure in the same way as the airlines. From the economic point of view, there is no real justification for airport managing bodies to receive better treatment than the airlines which use the airport in question as their home base.
The airlines possess the necessary facilities and qualified staff at their home airport. They should therefore be fully allowed to utilize these staff, as well as to make optimum use of all these facilities, so as to be able to offer a complete third-party and self-handling package at their home airport. The destruction of current and future jobs within airlines can hardly be the Council's intention.
Mr President, ladies and gentlemen, we have before the House today a report which has been causing us a great deal of concern for several months. I should therefore like to reiterate that our main objective is - and must continue to be - to ensure that airports remain as independent economic bodies. At both readings, therefore, we have attempted to introduce stringent requirements for self-handlers. This is the only way to preserve the investment power of airports and to protect groundhandling services from market dominance by home airlines. I also believe that it is imperative for employees to be represented in the user committee.
The thinking of management and labour must undoubtedly be incorporated into such important decisions. The harmonization of training and safety standards will be to everyone's benefit: airlines, passengers and employees. It is very rare that a common position is rejected by the committee concerned. However, we have been confirmed in our decision by the numerous comments of all the interested parties.
It must be clear to everyone: the Council and the Commission have failed to achieve a balanced compromise between the interests of airlines, airports and employees. If the Commissioner is unable to assure us today that he supports our amendments, this House will have only one course of action: rejection of the common position!
The Council must finally take on board the fact that this House takes its work very seriously, and that - as is widely known - Parliament's proposals have met with the broad approval of the various interested parties.
Mr President, I welcome the Commission proposal which attempts to introduce a degree of liberalization and competition in groundhandling services in airports from 1998. Regrettably, the common position dilutes the whole basis of the Commission proposal, seriously delaying the introduction of liberalization and competition.
I would like to place on record the position as it exists today in the United Kingdom, where liberalization and competition exist in groundhandling services at airports and where airlines are allowed to self-handle. Why should British travellers not be allowed the same standard of service when travelling in France, Germany, Italy, Greece and Spain as is currently available in the UK? I find myself in an extremely uncomfortable position since, in spite of all the work undertaken by the Commission, the Committee on Transport and Tourism (notably our rapporteur, Mr Seal), the airlines, the airports and all interested parties, the common position fails miserably to achieve the objectives of the original Commission proposal.
I fear personally that Articles 85 and 86 of the Treaty would achieve more in the way of opening up groundhandling services at European airports to competition, defeating national monopolies and ending the privileged and protected position enjoyed by many of Europe's flight carriers. I want the best for Europe's travellers, an excellent service at a reasonable price. Currently, travellers have poor service at a high cost. We must give the travellers choice and introduce competition.
I want each and every one of us to stand up and be counted and to vote for competition, choice and lower prices.
Mr President, I support the proposal of the Committee on Transport for rejection of the common position and I commend Mr Seal for recommending that.
The Council's common position appears unable to resolve any of the problems created in the European airport industry by the whole air transport liberalization policy. As it spreads to Europe's airports this policy is assuming even more dangerous proportions.
The Council has provocatively disregarded the European Parliament's amendments. It has ignored the consequences for service quality and, most importantly, the consequences for the safety of groundhandling services. It has ignored the social consequences and the proposals for worker representation on the user committee. Lastly, it has ignored the special interests of airlines which account individually for more than 25 % of the traffic at an airport and also the special factors affecting island airports.
In the circumstances, I think that the only thing that the European Parliament can do is to support rejection of the common position.
Mr President, the Council proposals liberalizing airport groundhandling services could actually have very serious consequences for jobs and safety at the airport in my own constituency, Dublin, and indeed at other major airports throughout Europe, as has been mentioned by other speakers.
While I, like Miss McIntosh, welcome increased competition in principle, the proposals currently being put forward by Council are badly thought out and ill-considered. They would mean thousands of job losses throughout Europe in aircraft refuelling, servicing, cleaning, passenger handling and baggage registration. They would also lead to a serious deterioration in safety standards, a matter which we must all be very concerned about.
The Council's suggestions have been rejected by everybody directly involved in the industry - in particular by the airlines and the trade unions - and this must tell us something. Aer Lingus estimates that up to 200 jobs would be put directly at risk if it is forced out of airport groundhandling services while the central representative Council of Trade Unions at Dublin Airport envisages a steep decline in safety. I really regret the way in which the Council has refused to discuss the matter properly with Parliament. It has refused to take up any of our suggestions to safeguard jobs and ensure safety standards are improved. The Council has even declined to discuss the matter on an informal basis with the Committee on Transport and Tourism. I am sure that Mr Seal and his colleagues have noted this position.
I will be urging Members to vote against the Council's common position and I hope that we succeed in getting the required number of votes.
Mr President, the issue of liberalising access to the market for groundhandling services at Union airports can be compared with a number of other liberalisation proposals which have been debated by the European Parliament recently. Each time the socialists and other Members on the left have opposed and tried to prevent developments leading to a greater role for the market economy in the areas in question. The liberalisation of postal services is one example, groundhandling services at airports another. Socialists, Greens and others appear to want to keep us in a society governed by old-fashioned laws and regulations, a society where free enterprise is not encouraged and where the state regulates access to various markets.
Until now I had always thought that Barry Seal's party in the UK, the Labour Party, wanted to put this image behind it and instead pursue more up-to-date and market-oriented policies. This is clearly not the case, which is particularly regrettable.
The Commission's attempt to create greater competition at Union airports is a good and commendable one. If more parties are active in the market competition will increase and prices will fall. Airlines and ultimately passengers will benefit. In the long term those companies which are exposed to competition will also benefit, as they will be compelled to develop and improve their activities.
Obviously it is true that there are also areas and sectors where it is difficult to open up the market, especially where services require a particular infrastructure, such as baggage handling and refuelling services. It is my opinion nevertheless that, by responding positively to the Council's common position, we must demonstrate our willingness to carry out the Commission's intentions. I believe that a gradual liberalisation in the manner proposed would be extremely positive.
Mr President, ladies and gentlemen, allow me to say first of all that the common position of the Council is clearly better than the Commission proposal. The Council has improved on the Commission's positions and recommendations, and I must also point out that a number of provisions approved by the European Parliament at the first reading have been accepted by it.
However, I must ask this question: if the common position is rejected, what will the situation be afterwards? That appears to be something that Members on the other side have not thought about, perhaps because they feel that in the end the common position will not be rejected. I say this because if the common position is rejected, no one can be sure that the Commission will want to bother with it again or that the Council will want to re-examine it. We shall be left, that is, with a situation in which groundhandling services market will be regulated by Mr Van Miert on the basis of the general provisions on competition, and that will mean having the same regime in European air transport as that which pertained in the United States after the liberalization of air transport during the Reagan presidency.
On that basis I think that we should support the common position as it has come to us, after amending it as best we can. Members on all sides have already tabled amendments, and I feel that if the Commission - and I address myself directly to Commissioner Kinnock at this moment - can state that it accepts them, or tell us which it can accept, it will help greatly and serve as a powerful means of putting pressure on the Council to accept the amendments that we approve.
That is what I wanted to say, and I think that we should concentrate on getting adoption for those amendments which genuinely improve the common position. Having the Commissioner as our helper and ally will greatly assist the achievement of that.
Mr President, I see that a considerable number of amendments have been tabled by various groups, including those who are in favour of rejecting the common position. In deciding on whether or not to vote for rejection, a good number of Members will undoubtedly be swayed by the Commission's position on these amendments. I should therefore like to ask the Commissioner whether we can have the Commission's position on the amendments in writing before the vote.
Mr President, over the years there have been many occasions on which I have agreed with Mr Seal and I find myself in a similar position again, certainly in respect of the remarks he made right at the beginning of his contribution this afternoon.
Until last Thursday this debate was scheduled for tomorrow. Like several Members of this House, I consequently accepted important public engagements. The procedures of this House, however, apparently mean that important business can be changed at very short notice. In order to be able to attend this important debate on groundhandling, therefore, I had to cancel my engagements last Friday. I consider it important that the relevant Commissioner with a portfolio is in this House to respond on the business for which he or she is responsible. That is why I had to cancel. To say that I was infuriated and embarrassed by having to commit such a discourtesy to the very large number of people I had to let down is to make an understatement. I have to say that whilst I am not in the least bit concerned about my personal inconvenience - that does not matter at all - I must urge the authorities of this House to reform procedures both for the sake of the good name of this Parliament and out of respect for the general public, some of whom, of course, wanted to be able to attend this debate and had made arrangements to be here tomorrow and found it impossible to change them in order to be here today.
Mr President, the Commission's proposal on groundhandling has, not surprisingly, as we have heard this afternoon, proved to be controversial and that - of course - is demonstrated by the recommendation of the Committee on Transport and Tourism that the common position be rejected by this House. I regret that. I like to be in agreement with the committee as frequently as I can and I certainly understand the reasons for the view of the committee.
Nevertheless, I cannot avoid recognizing the reality that groundhandling services at most Community airports are still often the monopoly of the airport or of the dominant airline and that condition certainly does not meet the requirements of the single market. Nor can I ignore the fact that for some years past the Commission, the Council and, indeed, this House have emphasized the need to deal with the liberalization of groundhandling in the Community.
The main objective of this proposal, therefore, is to introduce basic rules to ensure that air carriers are provided with a genuine choice of suppliers so that they are able to obtain services that meet their needs at a reasonable price. In an effort to ensure that liberalization takes place as smoothly as possible and takes into account the interests of all stakeholders, particularly airports and employees, the proposal is formulated in a balanced way.
As with the airline sector, we are therefore proposing arrangements which give stakeholders a reasonable period of time for transition. We have heard this described this afternoon from some quarters as 'too reasonable' and 'too long a period of time' for transition, but we are doing this in order to avoid abrupt changes with significant social consequences. The gradual introduction of the new market organization and the possibility of granting exemptions in exceptional cases will allow Member States sufficient time to adjust to the new situation. Some airports will obviously be able to meet the requirements more quickly than others and some services will find change easier to implement than others. For that reason, the common position adopted by the Council provides for full access to the market and freedom to self-handle on the land side of the airport.
On the air side, however, where services are clearly subject to greater safety, security, space and capacity constraints, it will be possible to limit the number of suppliers or of carriers that want to self-handle. In addition, under specific circumstances, exemptions can be granted by the Member State under the supervision of the Commission. The reason offered by Mr Seal and Mr Simpson and their colleagues for rejecting the common position refers to the dissatisfaction of the different stakeholders. I understand their view, since change will always provoke opposition from interests seeking to defend their established position whether they are representatives of employees or in some cases airlines or, in some cases, airports or suppliers.
I must say, however, that by its very nature this proposal cannot give absolute satisfaction to any one group of stakeholders since it tries to take into account the problems of each relevant group. Indeed, if I were the teacher referred to in a speech by Mr Simpson I would have to take account of two factors when marking the work. First of all, the need to adhere to the competition rules of the Community and secondly, the diversity of interests involved in groundhandling. When, as a teacher, I took account of these two intractable and unavoidable questions I would give at least 8 out of 10 for content, 9 out of 10 for effort and 10 out of 10 for originality.
The problem raised here is not a matter of conflict between airlines and airports despite the efforts in some quarters to use the vocabulary of the battlefield; the issue relates directly to applying the Treaty rules on commercial activities to monopolies or quasi-monopolistic situations, whether the holder of the monopoly is the airport itself or the dominant carrier of the airport. It also relates to the need to ensure that our airlines, which have Europe as their main market, are not hampered by competitive disadvantages by comparison with United States or Far East competitors.
The Commission is keen to ensure that the opening of the market does not have negative consequences for employment. That is why we sought to provide for a phased implementation that is carefully adapted to circumstances. We bear in mind also that where groundhandling has been liberalized, the consequence has, in some respects, been an increase in employment opportunities. At Parliament's request, the common position includes the possibility for Member States to take measures to ensure an adequate level of social protection and respect for national social legislation.
We could also accept the addition of some references to regard for, and defence of, social rights, especially in the approval clause or in the standards and technical conditions of the selection procedure.
It is, of course, difficult to introduce special rules offering derogations for reasons of social protection for the groundhandling sector alone, or to insert amendments which would constrain the opening of the market and so reduce the scope of the Directive.
In addition, the Commission is not in a position to change the scope of Directive 77/187 on the transfer of undertakings by making reference to its application in the groundhandling text. It is clear that Directive 77/187 will certainly apply in many situations. But its application in particular circumstances depends on the way in which they fit into the general principles established by the European Court of Justice.
Against that background, I wish to respond to the amendments to the proposal that have been presented by different groups in this House. First, the Commission can accept Amendments Nos 1, 8, 9 and 39 in part, and Amendments Nos 27, 31, 34, 37, 38, 40, 42, 43 and 45 in full, since they have been accepted at first reading and they contribute to the improvement of the text.
Second, the Commission can accept, in principle, subject to some redrafting, Nos 7, 11, 15, 17, 20, 21, 30, 33 and 36. The Commission cannot, however, accept parts of Amendments Nos 1, 8 and 39 or any of Amendments Nos 2, 3, 12, 13, 14, 18, 22, 23, 25, 26, 28, 29, 32, 35 and 44, either because they do not correspond to the scope of the Directive or because they reduce the scope too much. We cannot accept part of Amendments Nos 9 or 39 or any of Amendments Nos 4, 5, 10, 24, 41 concerning thresholds, dates, subsidiarity and comitology.
It is very difficult to reach an agreement on these matters with the Member States in Council, and the Commission must resist reopening any of the issues since that would most certainly divert and delay progress with the legislation in a very negative way.
Finally, the Commission cannot accept Amendments Nos 6, 16 and 19, which are considered inappropriate in this context or are contrary to normal business practice.
In answer to Mr Cornelissen's question: he can most certainly have the abbreviated explanations or reasons for acceptance and rejection of amendments and they will be at his disposal shortly after the debate.
In general terms, the common position - which was, incidentally, adopted by a Council of Transport Ministers, including eight socialist ministers - corresponds to the balanced approach we have all tried to adopt in this issue of groundhandling liberalization.
For a variety of sometimes differing reasons, the majority of airports and airlines now support it and prefer to accept the proposed text as it stands rather than find themselves in a state of continuing uncertainty. The Directive is needed in order to complete the liberalization process in the air transport sector. To underline that, I draw attention to the fact that the Commission has received a number of complaints over the years about the high prices and the quality of groundhandling services at many airports where these services are supplied in monopolistic conditions. It is therefore necessary to improve the situation with a broad measure that will ensure a degree of market liberalization in all Community airports for the benefit of users and passengers, while allowing the Member States the means to guarantee sufficient levels of safety and security and, of course, respect for employees' rights.
The common position fulfils these requirements and I therefore urge the House to support it.
That concludes the debate. I will ensure that the remarks that you made on the timing of business are drawn to the attention of the Conference of Presidents.
Mr President, I am pleased that you made your last comment. I entirely support the criticisms by the Commissioner, and I think that what happened was extremely unfortunate, particularly for those trying to follow our debates. I also did not hear about it until Friday, since no one took the trouble to inform the chairman of the committee responsible. I asked the secretariat on Friday to telephone as many people as possible to warn them not to come tomorrow. I hope you will look into this, Mr President, and let us know what you decide.
The debate is closed.
The vote will be taken at 12 noon tomorrow.
(The sitting was closed at 8.09 p.m. )